Citation Nr: 0316538	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
atrophy of the left gastrocnemius muscle.

2.  Entitlement to a rating in excess of 30 percent for 
fracture of the left talus with pes planus and arthritis.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine disorder.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In a VA Form 9 dated December 30, 1998, the veteran requested 
an RO hearing.  In a statement dated January 10, 1999, he 
withdrew his request for a hearing.  38 C.F.R. § 20.704(e).

In May 2001, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.

Entitlement to a TDIU; along with increasing ratings for the 
veteran's left foot and lumbar spine disorders, to include 
pes planus, are addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  The atrophy of the veteran's gastrocnemius muscle of the 
left leg is characterized by moderate, but not moderately 
severe, injury to Muscle Group XI.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for atrophy 
of the left gastrocnemius muscle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim 
addressed in this decision have been properly developed as 
service and VA medical records, and VA examination reports 
dated in May 1997, March 1999, and May 2002 have been 
associated with the file.

With regard to the RO's compliance with the May 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a May 2001 letter ask the veteran 
to furnish the names and addresses of health care providers 
who had treated him for his left gastrocnemius muscle 
disorder and to sign authorizations for release of 
information from non-VA sources so that they could be 
associated with the claims file, and gave him an opportunity 
to supply additional information in support of his claims.  
The veteran responded that he only received treatment at the 
Phoenix and Prescott, Arizona VA Medical Centers (VAMCs).  
The RO asked for records from both VAMCs, but no treatment 
records were found.  In an April 2002 letter, the RO notified 
the veteran that he would be scheduled for VA examination and 
that the consequences of failure on his part to report for 
examination would be denial of his claim.  38 C.F.R. § 3.655 
(2002).  Then, the RO afforded the veteran a social and 
industrial survey in April 2002, an orthopedic examination in 
May 2002 and a gastrointestinal examination in June 2002 in 
order to determine the severity of the veteran's service-
connected disorders and their effect on his employability.  
The reports are associated the claims file.  As instructed by 
the Board remand, the examiners reviewed the claims file and 
discussed the effect of the veteran's service-connected 
disabilities on the veteran's ability to obtain and retain 
employment.  In July 2002, the RO also provided the veteran 
with the revised regulations dealing with the VCAA and 
readjudicated the issues on appeal by issuing a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
May 2001 remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the VA examination reports, and VA treatment 
reports, which evaluate the status of the veteran's health, 
are adequate for determining whether a higher rating for 
atrophy of the left gastrocnemius muscle is warranted.  Under 
these circumstances, the Board finds that the VCAA does not 
mandate another examination. 

In a June 2000 statement of the case (SOC), a July 2002 SSOC, 
a May 2001 Board remand, May 2001 and April 2002 RO letters, 
VA advised the veteran of what must be shown for a higher 
rating and informed the veteran of the revised regulations 
with regard to the VCAA.  In a November 2002 letter, the 
veteran was given an opportunity to supply additional 
information in support of his claims.  The veteran did not 
respond.  The Board observes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Thus, the Board finds that the VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his appeal with regard to his left 
gastrocnemius muscle as VA has already met all notice and 
duty to assist obligations to the veteran under the VCAA.  In 
essence, the veteran in this case has been notified as to the 
laws and regulations governing a higher rating.  He has, by 
information letters, a rating decision, a Board remand, an 
SOC, and an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In a July 2002 SSOC, the veteran was 
advised of what was needed to show entitlement to a higher 
rating and given 60 days to provide any additional comments 
or supporting information.  He did not respond.  In November 
2002, the veteran was informed of the new VCAA and 
intervertebral disc syndrome (IDS) regulations and given 60 
days to provide additional argument or evidence.  He did not 
respond.  Further, all of the relevant evidence has been 
considered.  The veteran and his representative/attorney have 
submitted additional argument with regard to the issues on 
appeals.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development for the issue discussed in this 
decision.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service medical records show that, in April 1966, the veteran 
fell from a pole he was working on.  He was admitted to the 
Naval Hospital at Camp Lejeune, North Carolina with a 
diagnosis of a comminuted fracture of the left os calcis that 
was confirmed by X-rays.  He underwent an open reduction with 
internal fixation of the left ankle.  In November 1966, the 
veteran was placed on permanent profile for his left ankle 
due to pain.  In December 1966, early post-traumatic 
degenerative changes were noted.  

VA medical records from February 1997 to May 1998 show that 
the veteran was treated for complaints of left ankle pain and 
difficulty walking.  He limped on the left foot.  The 
assessment was chronic left ankle pain.  

At a May 1997 VA examination, the veteran complained of 
swelling and painful left ankle and heel for the past thirty-
one years.  He reported that any type of walking caused pain 
and swelling in the left ankle joint and indicated that he 
did not get a significant amount of pain relief with non-
steroidal anti-inflammatory drugs or Tylenol #3.  On 
examination, he walked with an antalgic gait on the left 
foot, and was unable to perform the normal heel strike 
station of the left foot.  There was a particular marked loss 
of toe-off with walking on the left side.  It also appeared 
to be painful.  The veteran could not heel walk on the left 
side and examination showed moderate pes planus on the left.  
The veteran's calves measured 39 centimeters on the right and 
36 centimeters on the left at the mid-circumference.  There 
was obvious muscle atrophy of the left calf but no 
fasciculations.  Sensation in both lower extremities was 
normal and equal.  The diagnoses included atrophy of the left 
gastrocnemius muscle secondary to inappropriate movement of 
the left ankle due to ankylosis.

In a July 1997 rating decision, the RO granted service 
connection for degenerative joint disease, status post open 
reduction with internal fixation and marked limitation of 
motion with residual surgical scars, status post fracture of 
the left talus, degenerative arthritis of the first 
metatarsal phalangeal joint, pes planus, calcaneal spurs of 
the left calcaneus of the left ankle and assigned a 30 
percent disability rating.  In addition, the RO granted 
service connection for atrophy of the left gastrocnemius 
muscle, secondary to marked limitation of motion of the left 
ankle, and assigned a 10 percent disability rating.  These 
ratings were effective from March 13, 1997.  

In a December 1998 statement, Dennis D. Gustafson, D.C. 
indicated that the veteran's antalgic gait, along with 
atrophy of the gastrocnemius muscle would indeed cause stress 
on the lower spine and over a period of time would cause 
structural and alignment problems, which would cause his low 
back pain.  He opined that the veteran's low back condition 
could definitely be secondary to the left lower extremity 
condition.

At a March 1999 VA examination, the veteran walked with a 
slightly antalgic gait.  Most of his pain appeared to be at 
heel strike rather than at toe-off.  By observation, there 
appeared to be atrophy of the left thigh and left calf 
muscles.  The veteran's calves measured 40 centimeters on the 
right and 37.5 centimeters on the left, six inches below the 
patella.  The impression included atrophy of the left 
gastrocnemius secondary to decreased flexion of the left 
lower extremity due to ankle injury.

In a February 2000 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent disability rating, effective from 
February 9, 1998, and recharacterized the veteran's left 
lower extremity disabilities as fracture of the left talus 
with pes planus and arthritis and atrophy of the left 
gastrocnemius muscle, continuing their 30 and 10 percent 
ratings, respectively.

In an April 2002 VA social and industrial survey, the 
examiner stated that the veteran was in almost constant pain 
from his ankle/foot and back disorders; that his left leg was 
obviously smaller than his right, and that the veteran was 
certainly unemployable. 
 
At a May 2002 VA examination, the veteran reported that he 
limps all the time on the left ankle, which throbs and hurts 
daily.  He last worked in 1996 as a bartender.  The veteran 
indicated that his left calf was smaller than his right and 
stated that he first noticed the difference when his cast was 
removed for his left ankle injury.  He had a moderate limp on 
the left when walking.  The veteran's calves measured 16 
inches on the right and 15 1/4 inches on the left.  Manual 
muscle strength testing of the gastrocnemius and quadriceps 
soleus was 5/5 on the right and 4/5 on the left.  There was 
no definite tenderness in the left calf region; however, 
slight negative tenderness was noted posterior to the left 
calf region.  The examiner opined that the left foot and 
ankle, lumbar spine and left gastrocnemius disorders together 
directly impacted the veteran's ability to work; but he did 
not agree that the veteran was unemployable.  He felt that 
the veteran could do a degree of semi-sedentary work.

The RO has rated the veteran's atrophy of the left 
gastrocnemius muscle as 10 percent disabling under Diagnostic 
Code 5311 for evaluation of disability of Muscle Group XI, 
which pertains to posterior and lateral crural muscles and 
muscles of the calf.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2002).  Under the Rating Schedule, muscle disabilities are 
evaluated as either slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2002).  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(2).  Moderately severe muscle disability is found 
where there has been a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  With severe muscle disability, there is 
evidence of wide damage to muscle groups in the missile 
track.  There must be indications on palpation of loss of 
deep fascia or muscle substance, or soft, flabby muscles in 
the wound area.  There must be severe impairment of function, 
that is, strength, endurance and coordination, of the 
involved muscle group.  In addition, X-ray evidence of minute 
multiple scattered foreign bodies, or visible evidence of 
atrophy, may indicate a severe muscle disability.  38 C.F.R. 
§ 4.56(d)(4).  

Under Diagnostic Code 5311, a 10 percent evaluation is 
assigned for moderate injury to Muscle Group XI (posterior 
and lateral crural muscles).  A 20 percent evaluation is 
warranted for a moderately severe muscle injury.  And, a 30 
percent evaluation requires severe muscle injury.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2002).

In this case, the veteran's left calf disability is 
consistent with the description associated with a moderate, 
but not a moderately severe, muscle injury, which include 
signs of some loss of deep fascia or muscle or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue compared to the sound side (38 C.F.R. § 4.56(d)(2)).

Specifically, a May 1997 VA joints examination report shows 
that the veteran's calves measured 39 centimeters on the 
right and 36 centimeters on the left in the mid-
circumference.  There was obvious muscle atrophy of the left 
calf but no fasciculations.  Sensation in both lower 
extremities was normal and equal.  The diagnoses included 
atrophy of the left gastrocnemius muscle secondary to 
inappropriate movement of the left ankle due to ankylosis.  A 
March 1999 VA general medical examination report reveals 
atrophy of the left thigh and calf.  The veteran's calves 
measured 40 centimeters on the right and 37.5 centimeters on 
the left, six inches below the patella.  The impression 
included atrophy of the left gastrocnemius secondary to 
decreased flexion of the left lower extremity due to ankle 
injury.  A May 2002 VA orthopedic examination report shows 
the veteran's calves measured 16 inches on the right and 15 1/4 
inches on the left.  Manual muscle strength testing of the 
gastrocnemius and quadriceps soleus was 5/5 on the right and 
4/5 on the left.  There was no definite tenderness in the 
left calf region; however, slight negative tenderness was 
noted posterior to the left calf region.  

The Board finds, however, that the veteran's muscle injury is 
not characterized by indication on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2002).  The 
veteran's current left calf disability, when considered in 
light of all the criteria, which may be used to evaluate 
muscle disability, is more consistent with the criteria for 
moderate disability than with the criteria for a moderately 
severe disability, under the criteria for rating muscle 
injuries.  As such, the Board finds that the criteria for an 
evaluation in excess of 10 percent have not been met. 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected atrophy of the left 
gastrocnemius disability standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected left gastrocnemius 
disability, as to render impractical the application of the 
regular schedular standards.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

The regular schedular standards and the 10 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by atrophy of the left gastrocnemius to 
Muscle Group XI.  As the preponderance of the evidence is 
against an increased rating, the benefit-of-the-doubt 
doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for atrophy 
of the left gastrocnemius muscle is denied.


REMAND

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the remaining issues 
on appeal.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  The 
Board observes that the rating criteria pertaining to skin 
disorders, to include scars, and for intervertebral disc 
syndrome (IDS) were recently amended, effective August 30, 
2002 and September 23, 2002, respectively.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002); 67 Fed. Reg. 54,345-49 (August 22, 
2002).  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his claims for 
an increased rating for his left foot disorder and for 
entitlement to a TDIU in January 1999 and his notice of 
disagreement with regard to the initial rating assigned for 
his lumbar spine disorder in March 2000.  The veteran 
reported that only VA in Phoenix and Prescott has treated him 
for his service-connected lumbar spine and left foot 
disorders.  However, except for VA examination reports, the 
only other VA records in the file are for treatment from 
February 1997 to May 1998.  The RO's last attempt to obtain 
such records was unsuccessful.  The duty to assist includes 
obtaining pertinent VA treatment records.  Since the veteran 
has indicated treatment by VA in Phoenix and Prescott, the RO 
should make another attempt to obtain missing VA records from 
January 1998 to the present.  

Additionally, the VA examination reports did not contain 
clinical findings addressing the new skin or IDS criteria, 
the latter of which includes both orthopedic and neurologic 
criteria.  Consequently, the veteran will be afforded VA 
orthopedic, neurologic and skin examinations to consider the 
new rating criteria.  The Board observes that VA examiners 
have noted that the veteran has surgical scarring and pes 
planus of the left foot; however, the RO did not address 
whether separate ratings for surgical scars or for pes planus 
are warranted under Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) in addition to the currently assigned 30 percent 
rating for the left ankle disorder.  The RO also failed to 
indicate whether "staged" ratings would be warranted for 
the veteran's lumbar spine disorder under Fenderson v. West, 
12 Vet. App. 119 (1999).  Since the appeal of the lumbar 
spine disorder arises from an initial rating decision which 
established service connection and assigned the initial 
disability rating, it is not the present level of disability 
that is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA or consideration of the revised rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

Finally, the Board observes that the contentions raised on 
appeal, in particular, higher ratings for left ankle and 
lumbar spine disorders are so closely tied together and with 
each other and the issue of entitlement to a TDIU that a 
final decision on the latter issue cannot be rendered until 
decisions on the increased ratings issues have been rendered, 
and thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board must 
therefore defer action on the issue of entitlement to TDIU at 
this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain missing records 
for the time period from January 1998 to 
the present from the VA Medical 
Center/Outpatient Treatment Clinics in 
Phoenix and Prescott, Arizona.  If 
records are unavailable, the RO should 
document the efforts made to obtain such 
records.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic, 
neurologic and skin examinations to 
determine the nature and extent of the 
veteran's service-connected left foot and 
lumbar spine disabilities, to include pes 
planus and surgical scarring.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist (not one who has already 
examined the veteran) and a neurologist 
to determine the nature and extent of the 
veteran's left foot, pes planus, and 
lumbar spine disorders.  If range of 
motion studies demonstrate any limitation 
of motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to the veteran's degenerative 
disc disease of the lumbar spine, the 
orthopedic/neurologic examiners should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
IDS that requires bed rest prescribed by 
a physician and treatment by a physician.  
Chronic orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  With regard to 
pes planus of the left foot, the 
orthopedic examiner should indicate 
whether the veteran's pes planus is: (1) 
pronounced with marked pronation, extreme 
tenderness of the plantar surface of the 
foot, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances; (2) severe with 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; (3) moderate 
with weight-bearing line over or medial 
to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the foot; or (4) mild with symptoms 
relieved by built-up shoe or arch 
support.  The examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to each of 
the veteran's service-connected 
disabilities and render an opinion as to 
the overall effect of these disabilities, 
together with the veteran's service-
connected atrophy of the left 
gastrocnemius muscle, on the veteran's 
ability to obtain and retain employment, 
to include a discussion with regard to 
the findings of the April 2002 VA social 
and industrial survey on employability.  
The examiners should clearly outline the 
rationale for any opinion expressed.

Second, the skin examiner should 
expressly give the extent of the surgical 
scarring on the left foot in square 
inches or square centimeters, should 
indicate whether the veteran's surgical 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001)) is fully complied 
with and satisfied.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's 
increased ratings and TDIU claims, 
including any additional evidence 
obtained on remand.  In particular, the 
RO's review should include consideration 
of staged ratings for the veteran's 
lumbar spine disability under Fenderson 
v. West, 12 Vet. App. 119 (1999), and 
separate ratings for surgical scarring 
and pes planus of the left foot under 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2002), and both the 
former and current IDS and skin rating 
criteria.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


